Exhibit 10.1


TYSON FOODS, INC.
2000 STOCK INCENTIVE PLAN


PERFORMANCE SHARES -- RELATIVE TOTAL SHAREHOLDER RETURN
STOCK INCENTIVE AWARD AGREEMENT


Team Member:
«Name»
Personnel Number:
[ ]
Award:
[Target Quantity Granted] Performance Shares
Grant Date
November 28, 2016
Initial Measurement Date:
October 2, 2016
Final Measurement Date:
September 28, 2019
Vesting Date:
November 18, 2019
 
 


























--------------------------------------------------------------------------------

Exhibit 10.1


This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation (“Tyson”), to the Team Member (hereinafter referred to as “you”)
identified on the cover page of this Award Agreement.
1.
Terms and Conditions. The Award (as provided on the cover page) is subject to
all the terms and conditions of the Tyson Foods, Inc. 2000 Stock Incentive Plan
(the “Plan”). Unless otherwise defined herein, all capitalized terms in this
Performance Shares Relative Total Shareholder Return Stock Incentive Award
Agreement (the “Award Agreement”) shall have the meaning stated in the Plan.
Please see the Plan document for more information on these terms and conditions.
A copy of the Plan is available upon request.

2.
Definitions.

2.1.
"Cause," "Disability," “Good Reason,” and "Release" shall have the same meanings
as set forth in your employment agreement with Tyson in effect at the time of
this Award (the “Employment Agreement”).

2.2.
"Final Measurement Date" shall mean the date identified as such on the cover
page.

2.3.
“Grant Date” shall mean the date as provided on the cover page.

2.4.
"Initial Measurement Date" shall mean the date as provided on the cover page.

2.5.
"Measurement Period" shall mean the three fiscal year period from the Initial
Measurement Date to the Final Measurement Date.

2.6.
"Peer Group" shall mean that group of publicly traded companies most recently
determined by the Compensation and Leadership Development Committee of Tyson's
Board of Directors ("Compensation Committee"), which at the Initial Measurement
Date is comprised of the following companies: Archer Daniels Midland Co., Bunge
Ltd., Campbell Soup Co., Coca-Cola Co., ConAgra Foods, Inc., Dean Foods Co.,
General Mills, Inc., The Hershey Company, Hormel Foods Corp., J.M. Smucker Co.,
Kellogg Co., Kraft Heinz Co., McCormick & Co., Inc., Mondelez International,
Inc., PepsiCo Inc., and Pilgrim's Pride Corp. If one or more members of the Peer
Group ceases to be the surviving entity in a corporate transaction, the
successor entity shall replace the entity which has ceased to exist provided
that the primary business of the successor entity and its affiliates is in
substantially the same lines of business as Tyson. If a member of the Peer Group
(a) ceases to have any class of securities registered under the Securities
Exchange Act of 1934; (b) ceases to exist in circumstances where there is no
successor entity or where the primary business of the successor entity and its
affiliates is not in substantially the same lines of business as Tyson; or (c)
becomes bankrupt, that member of the Peer Group shall be deleted as a member of
the Peer Group and shall not be counted for purposes of measuring satisfaction
of the Relative Total Shareholder Return Goals and said Relative Total
Shareholder Return Goals shall be reduced accordingly.

2.7.
"Performance Shares" shall mean the shares of Tyson's Class A common stock
subject to this Award Agreement.

2.8.
“Relative Total Shareholder Return” shall mean the comparison during the
Measurement Period of the total shareholder return of Tyson as compared to
members of the Peer Group. Total shareholder return of Tyson and of the Peer
Group shall be calculated as the sum of (a) Share Price at Final Measurement
Date, less (b) Share Price at the Initial Measurement Date, plus (c) cumulative
dividends per share paid during the Measurement Period based on the ex-dividend
date for which the resulting sum of (a), (b) and (c) is divided by the Share
Price at the Initial Measurement Date.

2.9.
“Relative Total Shareholder Return Goals” shall mean the performance measures
specified in Section 4.

2.10.
"Share Price" shall mean the average ending closing price of Tyson's Class A
common stock in the case of Tyson, or the publicly traded stock in the case of a
Peer Group company, for the twenty trading days preceding the Initial
Measurement Date and the Final Measurement Date.

2.11.
“Vesting Date” shall mean the date as provided on the cover page.

2.12.
“Vesting Period” shall mean the period beginning on the Grant Date and ending on
the Vesting Date.

3.
Vesting.

3.1.
Vesting and Forfeiture. Any Award which has become payable pursuant to the
performance measure and benchmarks set forth below shall be considered as fully
earned by you, subject to the further provisions of this Section 3. Any Award
which does not become payable in accordance with the performance measure and
benchmarks or the provisions of this Section 3 on account of: (i) your
Termination of Employment with Tyson and/or its affiliates before the Vesting
Date or (ii) the failure to satisfy the performance measure and benchmarks
provided below, will be forfeited back to Tyson.





2

--------------------------------------------------------------------------------

Exhibit 10.1


3.2.
Death, Disability or Retirement. In the event your Termination of Employment is
due to death, Disability or, subject to your timely execution and non-revocation
of a Release, Retirement before the Vesting Date, you will be entitled to a pro
rata portion of your Award if the applicable performance measure is satisfied.
The pro rata portion of your Award shall equal the percentage of the total
Vesting Period, measured in days, in which you remained employed by Tyson and/or
its affiliates multiplied by the percentage of the Award that you would have
received had you remained employed until the Vesting Date. For purposes of this
Agreement, “Retirement” shall mean your voluntary Termination of Employment
without Cause from Tyson and/or its affiliates on or after the date you attain
age 62.

3.3.
Termination by Tyson without Cause or by you for Good Reason. In the event of
your Termination of Employment by Tyson for reasons other than death,
Disability, Retirement, or Cause, or by you for Good Reason, and subject to your
timely execution and non-revocation of a Release, you will become entitled to a
pro rata portion of your Award if the applicable performance measure is
satisfied. The pro rata portion of your Award shall equal the percentage of the
total Vesting Period, measured in days, in which you remained employed by Tyson
and/or its affiliates multiplied by the percentage of the Award that you would
have received had you remained employed until the Vesting Date.

3.4.
Change in Control. Following a Change in Control, and on the earlier of: (i) the
date you are involuntarily terminated without Cause (as defined in your
Employment Agreement) or (ii) sixty (60) days after the Change in Control, you
shall become entitled to a payment of Tyson’s Class A common stock equal to 200%
of the Award. For purposes of this Award Agreement, the term “Change in Control”
shall not include any event as a result of which one or more of the following
persons or entities possess or continues to possess, immediately after such
event, over fifty percent (50%) of the combined voting power of the Company or,
if applicable, a successor entity: (a) Tyson Limited Partnership, or any
successor entity; (b) individuals related to the late Donald John Tyson by
blood, marriage or adoption, or the estate of any such individual (including
Donald John Tyson’s); or (c) any entity (including, but not limited to, a
partnership, corporation, trust or limited liability company) in which one or
more of the entities, individuals or estates described in clauses (a) and (b)
hereof possess over fifty percent (50%) of the combined voting power or
beneficial interests of such entity.

4.
Performance Measure. The extent, if any, to which you shall have the right to
payment, respectively, of the Award shall depend upon your continuous employment
throughout the Vesting Period and the extent to which the applicable performance
measure or benchmark has been satisfied as of the Final Measurement Date, as
specified below:

The Award shall have the following benchmarks during the Measurement Period:


(i)    If Tyson has outperformed four (4) members of the Peer Group on the basis
of Relative Total Shareholder Return, there shall be a payment of Performance
Shares to you equal to 50% of the Award;
(ii)    If Tyson has outperformed eight (8) members of the Peer Group on the
basis of Relative Total Shareholder Return, there shall be a payment of
Performance Shares to you equal to 100% of the Award; and
(iii)     If Tyson has outperformed twelve (12) members of the Peer Group on the
basis of Relative Total Shareholder Return, there shall be a payment of
Performance Shares to you equal to 200% of the Award.
Performance between the foregoing benchmarks shall result in the payment of a
number of Performance Shares to you determined as a matter of applying a
straight-line interpolation as follows: (a) if Tyson has outperformed more than
four (4) but less than or equal to eight (8) members of the Peer Group,
straight-line interpolation shall be between the minimum number of the
Performance Shares specified in clause (i) and the number specified in clause
(ii) above; and (b) if Tyson has outperformed more than eight (8) but less than
or equal to twelve (12) members of the Peer Group, straight-line interpolation
shall be between the number of Performance Shares specified in clause (ii) and
the number specified in clause (iii) above.
5.
Payment of Award. The Performance Shares that may become payable pursuant to
this Award Agreement shall be determined based upon the highest benchmark
attained in the respective category. In other words, the attainment of multiple
benchmarks under this Award Agreement will not result in the payment of a
cumulative number of Performance Shares for each benchmark achieved. Your Award,
if any, will be earned on the Vesting Date and delivered thereafter. Payment
shall be made in shares of Tyson’s Class A common stock.



3

--------------------------------------------------------------------------------

Exhibit 10.1


6.
Withholding Taxes. By accepting the Award, you acknowledge and agree that you
are responsible for all applicable income and other taxes from any Award,
including federal, FICA, state and local taxes applicable in your country of
residence or employment. Tyson shall withhold taxes by any manner acceptable
under the terms of the Plan, but not to exceed the required minimum statutory
withholding.

7.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.

8.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

9.
Entire Agreement. Subject to the terms and conditions of the Plan, and the
applicable provisions of the Employment Agreement, this Award Agreement
expresses the entire understanding and agreement of Tyson and you with respect
to the subject matter. In the event of any conflict between the provisions of
the Plan and the terms of this Award Agreement, the provisions of the Plan will
control unless this Award Agreement explicitly states that an exception to the
Plan is being made. The Award has been made pursuant to the Plan and an
administrative record is maintained by the Committee.

10.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date unrestricted, vested shares in your name are delivered to you by Tyson
pursuant to Section 5. Any disposition of the Award or any portion thereof shall
be a violation of the terms of this Award Agreement and shall be void and
without effect; provided, however, that this provision shall not preclude a
transfer as otherwise permitted by the Plan.

11.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.

12.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

13.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not confer a vested right to further
Awards in the future. Further, the Award set forth in this Award Agreement
constitutes a non-recurrent benefit and the terms of this Award Agreement are
applicable only to the Award granted pursuant to this Award Agreement.

14.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any Award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason in accordance with the
terms of your Employment Agreement.

15.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.

16.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.



* * *




4

--------------------------------------------------------------------------------

Exhibit 10.1






TYSON FOODS, INC.




By: /s/ Donnie Smith_
 
Title: CEO
 





5